DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-21 in the reply filed on 10/20/2020 is acknowledged.
Claims 22-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.

Specification
The abstract of the disclosure is objected to because the abstract contains reference characters that need to be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
In claim 12, line 1, “glandscauses” should be –glands causes--.
In claim 18, line 2, “the first analyte the” should be –the first analyte, the--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a biofluid” in line 3. It is not clear if this is a new instance or the same biofluid mention in line 1 of the claim.
Claims 2-18 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 5 recites “biofluid” in line 2. It is not clear if this is a new instance or the same biofluid mention in line 1 of claim 1.
Claim 8 recites the limitation "the skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0112165 (Heikenfeld).
Regarding claim 1, Heikenfeld discloses a method of collecting and sensing a biofluid with enhanced concentration of analytes due to electroporation (para [0055] 'The present invention applies to sweat sensing devices which can take on forms . .. that reliably brings sweat stimulating, sweat collecting, and/or sweat sensing technology into intimate proximity with sweat as it is generated”; para [0079] "methods include electroporation"), comprising:
electroporating biofluid glands that are generating a biofluid (para [0027] "causing of sweat generation by any external stimulus, the external stimulus being applied for the purpose of stimulating sweat"; para [0079] "With further reference to FIG. 10, electrode 1022 and its current or electric field could also be utilized to enhance (speed up) solute or biomarker extraction from skin into sweat or from sweat glands/ducts themselves ... Additional methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"); and specifically sensing at least one analyte in said biofluid, the at least one analyte having a molecular weight greater than 50 Da (para [0058] "With reference to Fig. 2, microfluidic component 230 carries sweat from skin 12 to sensor 220 that is placed on impermeable substrate 214. For example, sensor 220 can be an impedance sensor for a cytokine biomarker"; para [0095] "A sweat sensing device is worn by the patient and utilizes a long sweat sampling interval and chronological assurance of 1 hour to check on biomarkers associated with a heart attack (troponin, creatine kinase, one of several cytokines, etc.)", note that troponin, creatine kinase, and cytokines are proteins that have a molecular weight greater than 50 Da).

Regarding claim 4, Heikenfeld discloses the method of claim 1, further comprising: determining an amount of electroporation incurred by the biofluid glands (para [0079] "methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"; para [0069] "Electrode or sensor 722 is able to determine sweat generation rate by measuring impedance through microfluidic component 730 and substrate 714 ... Device 700 is also equipped with sensor 721, which can measure a concentration solute of sweat inside gel or absorbing material 711 or a concentration solute of sweat relative to concentration of that same solute at sensor 720. From this, the amount of back-diffusion or other mechanism of transport of that solute towards the skin can be calculated using the laws of diffusion and microfluidics or determined experimentally and found by a look-up table for device 700").

Regarding claim 5, Heikenfeld discloses the method of claim 4, wherein determining includes measuring at least one of a skin impedance, a change in an analyte concentration, or an advective flow of biofluid from the biofluid glands using a sensor (para [0069] "Electrode or sensor 722 is able to determine sweat generation rate by measuring impedance through microfluidic component 730 and substrate 714 ... Device 700 is also equipped with sensor 721, which can measure a concentration solute of sweat inside gel or absorbing material 711 or a concentration solute of sweat relative to concentration of that same solute at sensor 720. From this, the amount of back-diffusion or other mechanism of transport of that solute towards the skin 

Regarding claim 6, Heikenfeld discloses the method of claim 5, wherein the sensor communicates with at least one electroporation element, the method further comprising: controlling the electroporation via the at least one electroporation element based on feedback from the sensor (para [0079] "Additional methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"; para [0072] "With further reference to FIG. 9, device 900 also includes electronics 970, which can receive information such as sweat generation rate or sweat flow rate in device 900 from a sensor sensing sweat generation rate through a biomarker (such as sensor 920), a sensor sensing sweat generation rate through impedance (such as electrode 921), or any other suitable mechanism to determine or inform sweat generation rate or sweat flow rate ... Based on determination of a sweat generation rate, sweat stimulation rate can then be controlled by the electronics 970 as well").

Regarding claim 8, Heikenfeld discloses the method of claim 1, wherein electroporating the biofluid glands includes applying electroporation pulses at a plurality of unique locations on the skin (para [0093] "A mother giving birth has wireless sweat sensors placed at two or more locations on the body. Two or more sensors are utilized to provide the best possible chronological assurance to mitigate risk that chronological assurance would be falsely reported"; para [0075] "sweat stimulation could be integrated with the plurality of sensors shown and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 10-12, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0112165 (Heikenfeld)..
Regarding claim 2, Heikenfeld discloses the method of claim 1, wherein the biofluid glands are sweat glands (para [0026] "sweat or sweat solutes, originating from the sweat gland or from skin or tissue, reaches a sensor which measures a property of sweat or its solutes"), but does not expressly teach the method further comprising: stimulating sweat prior to electroporating the 
Given that Heikenfeld teaches several means of stimulating sweat (para [0052]) and that electroporation is used to enhance biomarker extraction into sweat (para [079]).  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to stimulate sweat prior to electroporating the sweat glands in order to provide sweat into which electroporation can extract the biomarker.

Regarding claim 3, Heikenfeld discloses the method of claim 1, but does not expressly teach wherein electroporating includes first applying an electroporation waveform followed by applying a chaser waveform. However, Heikenfeld does teach application of iontophoresis waveforms for sweat generation (para [0087] "the patch (1) could be designed with 
Given that Heikenfeld teaches that iontophoresis and electroporation as alternative embodiments for carrying out the method, and specifically teaches application of waveform for iontophoresis, it would have been obvious to one of ordinary skill in the art to apply at least one waveform for electroporation in order to practice the alternative embodiment. Further, one of ordinary skill in the art would have found it obvious wherein electroporating includes first applying an electroporation waveform followed by applying a chaser waveform in order to maintain a desired sweat generation rate.

Regarding claim 7, Heikenfeld discloses the method of claim 5, but does not specifically teach wherein determining comprises: measuring a first skin impedance prior to electroporating; and measuring a second skin impedance during or after electroporating. However, Heikenfeld does teach monitoring skin impedance in order to determine a sweat generation rate and use of the sweat generation rate to control sweat stimulation rate through electroporation (para [0072] 

Regarding claim 10, Heikenfeld discloses the method of claim 1, and teaches use of an electrode for electroporation (para [0079] "With further reference to FIG. 10, electrode 1022 and its current or electric field could also be utilized to enhance (speed up) solute or biomarker extraction from skin into sweat or from sweat glands/ducts themselves ... Additional methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"), but does not specifically teach determining whether an electroporation electrode is in electrical contact with the biofluid glands prior to electroporating the biofluid glands. However, given that the electrodes have to be in electrical contact with the target in order for electroporation to occur, one of ordinary skill in the art would have found it obvious to assure that the electroporation electrode is in electrical contact with the biofluid glands prior to electroporating the biofluid glands.

Regarding claims 11-12, Heikenfeld discloses the method of claim 1, wherein electroporating the biofluid glands causes an increase in concentration of said at least one analyte in a biofluid sample (para [0079] "electrode 1022 and its current or electric field could also be utilized to enhance (speed up) solute or biomarker extraction from skin into sweat or from sweat glands/ducts themselves ... Additional methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"). Heikenfeld does not specifically teach wherein at least 2/3 of said concentration increase originates from electroporation of the biofluid glands in skin; or wherein at least 9/10 of said concentration increase originates from electroporation of the biofluid glands in skin. 

Regarding claim 14, Heikenfeld discloses the method of claim 1, but does not teach wherein electroporating includes applying electroporation pulses on-demand. However, Heikenfeld does teach that the device can comprise active control and monitoring of sweat generation rate with feedback control to maintain the rate of sweat generation (para [0020] "FIG. 9 is an elevation view of at least a portion of an example embodiment of the present invention illustrating active control of a sweat generation rate by introduction of a sweat stimulant and by measurement of sweat generation rate by impedance to inform the active control of chronological assurance through feedback control"). Given that sweat generation rate is constantly monitored and adjusted by the device of Heikenfeld, one of ordinary skill in the art would have found it obvious to provide electroporation pulses on-demand in order to maintain sweat generation rate within a desired range.

Regarding claim 16, Heikenfeld discloses the method of claim 1, but does not teach wherein electroporating includes applying at least one electroporation waveform. However, Heikenfeld does teach application of iontophoresis waveforms for sweat generation (para [0087] "the patch (1) could be designed with microfluidics, sweat volumes, and iontophoresis waveforms specifically to passively maintain and assure an appropriate sweat generation rate") 

Regarding claim 17, Heikenfeld discloses the method of claim 16, but does not expressly teach wherein electroporating includes applying at least one chaser waveform before, during, or after applying the at least one electroporation waveform. However, Heikenfeld does teach that the device for carrying forth the method can be designed to apply waveforms to passively maintain and assure an appropriate sweat generation rate (para [0087] "the patch (1) could be designed with microfluidics, sweat volumes, and iontophoresis waveforms specifically to passively maintain and assure an appropriate sweat generation rate"). Thus, one of ordinary skill in the art would have found it obvious wherein electroporating includes first applying an electroporation waveform followed by applying a chaser waveform in order to maintain a desired sweat generation rate.

Regarding claim 18, Heikenfeld discloses the method of claim 1, wherein sensing includes sensing a first analyte in the biofluid and sensing a second analyte in the biofluid different from the first analyte (para [0018] "FIG. 7 is an elevation view of at least a portion of 

Regarding claim 19, Heikenfeld discloses a method of collecting and sensing a biofluid with enhanced concentration of analytes due to electroporation (para [0055] 'The present invention applies to sweat sensing devices which can take on forms . . . that reliably brings sweat stimulating, sweat collecting, and/or sweat sensing technology into intimate proximity with sweat as it is generated"; para [0079] "methods include electroporation"), comprising:
electroporating biofluid glands that are generating a biofluid (para [0027] "causing of sweat generation by any external stimulus, the external stimulus being applied for the purpose of stimulating sweat”; para [0079] "With further reference to FIG. 10, electrode 1022 and its current or electric field could also be utilized to enhance (speed up) solute or biomarker extraction from skin into sweat or from sweat glands/ducts themselves ... Additional methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"); and specifically sensing at least one analyte in said biofluid (para [0058] "With reference to Fig. 2, microfluidic component 230 carries sweat from skin 12 to sensor 220 that is placed on impermeable substrate 214. For example, sensor 220 can be an impedance sensor for a cytokine biomarker", note that cytokines have a molecular weight greater than 50 Da (usually they are proteins of 5,000-20,000 Da)).
Although Heikenfeld does not expressly teach that the biofluid is saliva, Heikenfeld does teach that saliva is a physiological fluid commonly used in the art for bio monitoring (para [0006] "physiological fluids used for bio monitoring (e.g. blood, urine, saliva, tears)").
Thus it would be obvious to one of ordinary skill in the art before the claimed invention was filed to modify the method to sense saliva because it is a physiological fluid commonly used for biomonitoring.

Regarding claim 20, Heikenfeld discloses the method of claim 19, but does not expressly teach wherein electroporating includes first applying an electroporation waveform followed by applying a chaser waveform. However, Heikenfeld does teach application of iontophoresis waveforms for biofluid generation (para [0087] "the patch (1) could be designed with microfluidics, sweat volumes, and iontophoresis waveforms specifically to passively maintain and assure an appropriate sweat generation rate") and teaches that electroporation can be used in lieu of iontophoresis in alternative embodiments (para [0079] "Additional methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"). Furthermore, Heikenfeld teaches that the device for carrying forth the method can be designed to apply waveforms to passively maintain and assure an appropriate biofluid generation rate (para [0087] "the patch (1) could be designed with microfluidics, sweat volumes, and iontophoresis waveforms specifically to passively maintain and assure an appropriate sweat generation rate"). Given that Heikenfeld teaches that iontophoresis and electroporation as alternative embodiments for carrying out the method, and specifically teaches application of waveform for iontophoresis, one of ordinary skill in the art would have found it obvious to apply at least one waveform for electroporation in order to practice the alternative embodiment. Further, one of ordinary skill in the art would have found it obvious wherein 

Regarding claim 21, Heikenfeld discloses the method of claim 19, further comprising: measuring the amount of electroporation using a sensor that communicates with at least one electroporation component (para [0079] "methods include electroporation or any other mechanism known to increase the rate of solute transport through fluids or biological membranes, or mechanisms which simply speed transport through components of device 1000"; para [0069] "Electrode or sensor 722 is able to determine sweat generation rate by measuring impedance through microfluidic component 730 and substrate 714 . .. Device 700 is also equipped with sensor 721, which can measure a concentration solute of sweat inside gel or absorbing material 711 or a concentration solute of sweat relative to concentration of that same solute at sensor 720. From this, the amount of back-diffusion or other mechanism of transport of that solute towards the skin can be calculated using the laws of diffusion and microfluidics or determined experimentally and found by a look-up table for device 700").

Claims 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0112165 (Heikenfeld) as applied to claim 1 above, and further in view of US 2013/0108667 (Soikum et al., hereinafter Soikum).
Regarding claim 9, Heikenfeld discloses the method of claim 1, but does not teach wherein electroporating includes applying electroporation pulses having a duration that is less than at least one of the following: 10 s; 1 s; 100 ms; 10 ms; 1 ms; 100 .micro s; 10 us; or 1 micro s. However, Soikum discloses a method of causing electroporation of a target cell wherein the 
Regarding claim 13, Heikenfeld discloses the method of claim 1, but does not teach wherein electroporating includes applying electroporation pulses periodically. However, Soikum discloses a method of causing electroporation of a target cell wherein the target cell can be a cells of a sweat gland (para [0021] "method of causing electroporation of a target cell"; para [0344] "The term cell or target cell refers to a biological form of life comprising for example, ... an eukaryote cell"; para [0345] "The eukaryote cell may e.g. be ... an animal cell such as 
Regarding claim 15, Heikenfeld discloses the method of claim 1, but does not teach wherein electroporating includes applying electroporation pulses that include both negative and positive polarities. However, Soikum discloses a method of causing electroporation of a target cell wherein the target cell can be a cells of a sweat gland (para [0021] "method of causing electroporation of a target cell"; para [0344] "The term cell or target cell refers to a biological form of life comprising for example, ... an eukaryote cell"; para [0345] "The eukaryote cell may e.g. be ... an animal cell such as mammal cell"; para [0346] "The mammal cell may e.g. be a human cell such as"; para [0348] "cell of eccrine sweat gland, cell of apocrine sweat gland"). Soikum further teaches that electroporating includes applying electroporation pulses that include both negative and positive polarities (para [0160] "The alternating electric field may e.g. be the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791